Filed 9/15/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 188







In the Interest of C.S., a child



State of North Dakota, 		Petitioner and Appellee



v.



C.S., child, L.E., mother, P.S., father, deceased, 

and Diana Bloom, Guardian ad Litem, 		Respondents



L.E., mother, 		Appellant







No. 20150355







In the Interest of T.A.H., a child



State of North Dakota, 		Petitioner and Appellee



v.



T.A.H., child, L.E., mother, W.H., father, 

and Diana Bloom, Guardian ad Litem, 		Respondents



L.E., mother, 		Appellant







No. 20150356







Appeals from the Juvenile Court of Williams County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED.



Per Curiam.



Nathan K. Madden, State’s Attorney, Williams County State’s Attorney Office, P.O. Box 2047, Williston, N.D. 58802, for petitioner and appellee; on brief.



Samuel A. Gereszek, 308 DeMers Avenue, P.O. Box 4, East Grand Forks, Minnesota 56721-0004, for appellant; on brief.

Interest of C.S., a child

Nos. 20150355 and 20150356



Per Curiam.

[¶1]	The mother, L.E., appeals from a juvenile court order finding deprivation.  She and her children tested positive for methamphetamine.  The mother argues the juvenile court erred by finding the children deprived.  We conclude the juvenile court’s findings are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner